624 So. 2d 282 (1993)
Arnold SALNAVE and Ramona Salnave, his wife, as parents and next friends of Sylvain Salnave, a Minor, and Ramona Salnave, Individually, Appellants,
v.
PUBLIC HEALTH TRUST OF DADE COUNTY, d/b/a Jackson Memorial Hospital and University of Miami d/b/a University of Miami School of Medicine, Appellees.
No. 92-22.
District Court of Appeal of Florida, Third District.
August 3, 1993.
Rehearing Denied October 12, 1993.
Friedman & Preiser and Lawrence B. Friedman, Miami, for appellants.
Robert A. Ginsburg and Stephen J. Keating, Miami, for appellee Public Health Trust of Dade County.
Fowler, White, Burnett, Hurley, Banick & Strickfoot and Steven E. Stark, Miami, for appellee University of Miami.
Before NESBITT, COPE and GODERICH, JJ.
PER CURIAM.
The plaintiffs, the Salnaves, appeal an order denying their motion for a new trial subsequent to a jury verdict in favor of the defendants, University of Miami School of Medicine and Jackson Memorial Hospital. We find that the trial court acted appropriately within its broad discretion in denying the plaintiffs' motion for new trial where the jury's finding with respect to legal cause is not contrary to the manifest weight of the evidence. See Baptist Memorial Hosp., Inc. v. Bell, 384 So. 2d 145 (Fla. 1980) (standard for appellate review of denial of motion for new trial is whether trial court abused its discretion); Fernandez v. Berkel, Inc., 506 So. 2d 57 (Fla. 3d DCA 1987); Garcia v. Lujando, 253 So. 2d 725 (Fla. 3d DCA 1971) (appellate court will not substitute its judgment for that of jury where there is substantial, competent evidence to support finding of fact).
We also find that the unobjected to comments do not rise to the level of fundamental error. Brumage v. Plummer, 502 So. 2d 966 (Fla. 3d DCA), rev. denied, 513 So. 2d 1062 (Fla. 1987). For these reasons, the judgment entered pursuant to the verdict is hereby,
Affirmed.